Citation Nr: 0717654	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for congenital bilateral 
spondylolysis.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) with 
probable irritable bowel syndrome (IBS), recurrent aphthous 
ulcers, and rectal bleeding.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 2002 to 
August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October and December 2003 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Louis, Missouri.

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to an initial evaluation in 
excess of 10 percent for GERD with probable IBS, recurrent 
aphthous ulcers, and rectal bleeding are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. Although it was not noted on the veteran's March 2002 
entrance examination, congenital bilateral spondylolysis 
clearly and unmistakably pre-existed the veteran's active 
service.

2. The evidence does not clearly and unmistakably show that 
the veteran's congenital bilateral spondylolysis was not 
aggravated during service.


CONCLUSION OF LAW

Bilateral spondylolysis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Since the entire benefit sought on appeal has been granted 
with respect to the issue being adjudicated, no purpose would 
be served by undertaking an analysis of whether there has 
been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act of 
2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran is seeking service connection for a chronic low 
back disorder, to include congenital bilateral spondylolysis.  
The RO denied his claim in a December 2003 rating decision 
citing the fact that the evidence did not demonstrate that 
the veteran's pre-existing congenital bilateral spondylolysis 
was aggravated by service.  However, after careful review of 
the record, the Board concludes that the evidence 
demonstrates that, although the veteran's bilateral 
spondylolysis clearly and unmistakably pre-existed service, 
it does not show by clear and unmistakable evidence that such 
disability was not aggravated by the veteran's active duty 
service.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153 (2006).  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F.3d at 1096.

The Board observes that the veteran's March 2002 entrance 
examination makes no note of any clinical abnormalities of 
the spine.  Thus, the veteran's congenital bilateral 
spondylolysis was not "noted" when he entered active duty 
and the presumption of soundness applies.

With respect to the issue of whether the presumption of 
soundness is rebutted, the Board observes that the veteran 
asserts that he had no back problems until nearly eight 
months after he entered service.  In March 2004, he submitted 
a letter from a physician who treated him prior to service 
which supports his contention.  This letter indicates that 
the veteran was seen prior to service with no history of back 
problems.  In contrast, a May 2003 Medical Evaluation Board 
(MEB) report diagnoses the veteran with chronic low back pain 
with spondylolysis and spondylolisthesis, existing prior to 
service, permanently aggravated by service, with more than 
mild symptoms.  In making its determination that the 
veteran's low back disability pre-existed service, the MEB 
report notes that the veteran reported an onset of low back 
pain with no specific injury and indicated that a February 
2003 CT scan revealed a transitional vertebrae at S1 and 
anterolisthesis of L-6 with pars defect.

The Board observes that the veteran's statements regarding 
the onset of his low back disability are not considered 
competent because, as a layperson, he is not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Additionally, although the March 
2004 letter from his physician indicates no pre-existing back 
disability, the Board notes that there was no discussion of 
any clinical investigation into potential back problems prior 
to service.  Rather, the March 2004 statement appears to be 
based solely on a history of no reported problems.  The May 
2003 MEB report, on the other hand, indicates that the 
veteran's current disability was symptomatic; it does not, 
however, state that such pre-existing disability could not 
have been asymptomatic prior to entry into service.  
Additionally, the objective evidence of a transitional 
vertebrae at S1 and anterolisthesis of L-6 with pars defect 
lends probative support to the May 2003 conclusion that the 
veteran's low back disability pre-existed entry into active 
service.  Under such circumstances, the Board finds that the 
May 2003 MEB report and objective CT scan evidence constitute 
clear and unmistakable evidence that the veteran's bilateral 
spondylolysis existed prior to service.

Turning to the question of whether the veteran's pre-existing 
bilateral spondylolysis was aggravated by service, the Board 
notes that the May 2003 MEB report clearly indicates that the 
veteran's low back disability was permanently aggravated by 
service with more than mild symptoms.  The report notes that 
the veteran's pain worsened during service without specific 
injury and that it seemed to be aggravated by running, 
physical training exercises, and heavy lifting.  

The Board observes that the evidence of record indicates that 
the Physical Evaluation Board (PEB) did not accept the 
medical conclusions of the MEB report.  Rather, as evidenced 
by documents related to a PEB appeal, the PEB concluded that 
the veteran's low back disability was congenital in nature 
and that it followed a course of normal progression without 
permanent aggravation.  Absent any clinical evidence to 
support this conclusion, the Board finds the PEB 
determination that the veteran's bilateral spondylolysis with 
degenerative joint disease at L5-S1 and lower extremity 
radiculopathy was not permanently aggravated by service not 
to be probative.  In contrast, the May 2004 MEB report was 
created by medical specialists and details clinical findings 
in support of its opinion.

In light of the May 2004 MEB report, the Board concludes that 
there is not clear and unmistakable evidence that the 
veteran's bilateral spondylolysis with degenerative joint 
disease at L5-S1 and lower extremity radiculopathy was not 
aggravated by active service.  Rather, the competent evidence 
of record demonstrates that aggravation did occur during 
service.  As such, service connection for bilateral 
spondylolysis with degenerative joint disease at L5-S1 and 
lower extremity radiculopathy is granted.


ORDER

Entitlement to service connection for bilateral spondylolysis 
is granted.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the following claims on appeal.

I. Service Connection for Bilateral Hearing Loss

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appears to be outstanding treatment 
records from the VA Medical Center (MC) in Kansas City, 
Missouri.  Indeed, the veteran requested in his March 2004 
notice of disagreement that the RO obtain outpatient 
treatment records from the Kansas City VAMC for the period 
from March 2004 through the present to support his claim.  
Such records are not associated with the claims file.

Because the Board has identified outstanding VA records 
pertinent to the veteran's current claim on appeal VA must 
undertake efforts to acquire such documents as these records 
may be material to his claim.  In this regard, it is noted 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the Board finds that a reasonable effort 
should be made to obtain such records.  See 38 U.S.C.A. § 
5103A(b).

II. Initial Evaluation for GERD

In addition to the above missing treatment records, the Board 
notes that the veteran submitted a consent to release 
information for treatment records related to his service-
connected GERD with probable IBS, aphthous ulcers, and rectal 
bleeding.  This consent form was received in September 2003, 
and indicates September 2003 treatment from the Richards 
Gebaur Air Force Base in Kansas City, Missouri.  There is no 
indication in the claims folder that these records were 
requested.  A remand is therefore necessary to obtain them 
seeing as they may be pertinent to the veteran's claim on 
appeal.

Finally, the Board observes that the veteran was afforded a 
general medical examination in August 2003 in conjunction 
with his original claim of service connection for GERD with 
probable IBS, aphthous ulcers, and rectal bleeding.  This 
examination, while sufficient for service connection 
purposes, does not address all of the specific criteria 
applicable to rating the veteran's service-connected 
disability.  In light of the generic nature of this 
examination and the fact that it is four years old, the Board 
finds that a new VA examination is warranted to determine the 
severity of the veteran's service-connected GERD with 
probable IBS, aphthous ulcers, and rectal bleeding.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from 
the Kansas City VAMC for the period from 
March 2004 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2. Obtain treatment records from the 
Richards Gebaur Air Force Base in Kansas 
City, Missouri for September 2003.  

3. Schedule the veteran for a VA 
gastrointestinal disorder examination to 
determine the severity of his service 
connected GERD with probable IBS, aphthous 
ulcers, and rectal bleeding.  The claims 
folders must be provided to the examiner, 
and he or she should indicate that a 
review of the claims folder was completed 
in conjunction with the examination.  Any 
necessary tests should be performed.  The 
examiner should describe any and all 
symptoms and signs related to the 
veteran's service-connected disability, 
and should specifically comment as to the 
presence, frequency, and severity of any 
bowel functions, including diarrhea and 
constipation, abdominal pain, vomiting, 
material weight loss, hematemesis, melena 
with moderate anemia, epigastric distress, 
dysphagia, pyrosis, regurgitation, and any 
substernal, arm, or shoulder pain.  Any 
opinions should be accompanied by a 
rationale.

4. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


